We are pleased to express our warmest and most sincere 
congratulations to Mr. Ganev on his well-deserved election to the presidency 
of the General Assembly at this session and on the competent and dynamic 
manner in which he has been conducting the Assembly's proceedings. We are 
convinced that achievements and successes will be the common denominator of 
his term of office. 
To his predecessor, Mr. Samir Shihabi, we express our profound 
appreciation for the exemplary way in which he conducted the proceedings of 
the previous session. 
We wish to convey to you, Mr. Secretary-General, the fraternal greetings 
of the people and the Government of Equatorial Guinea, and also the special 
greetings addressed to you by the President of the Republic, 
His Excellency Obiang Nguema Mbasogo, who congratulates you both on your 
election as Secretary-General of our world Organization and on the efforts you 
are making, in all parts of the world and day after day, with the sole aim of 
achieving justice for a better world. Given the complexity of this task, we 
extend our best wishes to you for your own personal well-being and that of 
your family. 
Our greetings and warm welcomes go to the new States that have joined the 
United Nations family. As in a traditional family, the birth of a new member 
is a symbol of joy and hope: joy, because of the new-found vitality of our 
Organization; and hope, because of the new experiences, opinions and 
alternatives that there will be to enable us to resolve the problems and 
situations confronting the international community. 

Our Government, in the conviction that there can be no better unity than 
that which flows from and is based on diversity, has formally recognized all 
those States that are members of the Commonwealth of Independent States, and 
has initiated and established diplomatic relations with each of them; our 
Government hopes to be able to proceed in the same manner with each of the new 
Members of the United Nations family. 
On the political scene, the forty-seventh session of the General Assembly 
is taking place at a historic time characterized by new crises, new 
obscurantism and new methods of exerting pressure and oppression that stand in 
real contrast to the hope and the optimism that filled the international 
community with the end of the cold war. 
The reason for this is very clear and appropriately reflected in the 
report of the Secretary-General, in which he so rightly states that: 
"The cold war confronted the international community with a singular 
threat to security; now, a widely varying array of resentments, 
ambitions, rivalries and hatreds masked for decades have come to the fore 
to threaten international harmony and shared purpose." (A/47/1, para. Ill) 
Figure 6 of that report, on peace-keeping forces and observer missions, 
testifies most tellingly to this sad reality: before 1988, the United Nations 
had conducted 13 missions, while between then and now there have been 14 of 
them in only four of the Organization's 47 years of existence. 
True, there are glimpses of optimistic, hopeful signs on the horizon; 
however, it is also true that all generations have the right to live in peace, 
justice and security and to enjoy life so as to leave a better legacy to 
future generations. 

We note that high-level international conferences are being held these 
days in order to find solutions to the problems facing peoples and nations: 
New York saw the World Summit for Children in September 1990; Geneva hosted 
the summit on the advancement of the rights of rural women this year; 
Rio de Janeiro hosted the Earth Summit in June 1992; the international 
community's agenda includes the holding of the second World Conference on 
Human Rights in 1993, the conference on population and development in 1994 and 
on the advancement of women and on social development in 1995. 
Equatorial Guinea welcomes these and other similar events, and once again 
reaffirms that, for these events to succeed and their results to be 
implemented in practice, the principle of the self-determination of peoples 
and the promotion of responsible relations between States are necessary 
conditions if justice, peace and international security are to prevail. 

In South Africa, apartheid and racial discrimination continue to claim 
innocent victims. In Somalia, selfish political interests and the desire for 
power have combined with natural disasters to accelerate the disappearance of 
an entire nation. The civil war in Liberia, which continues to claim victims 
and cause the permanent exodus of its citizens, has spilled over its borders, 
destabilizing the countries of the subregion and blocking the way towards a 
peaceful solution to the conflict: the holding of free elections in an 
atmosphere of peace and security. 
In the former Yugoslavia, war is resorted to in order to slow down the 
effects of the end of the cold war, setting an extremely dangerous precedent, 
bearing in mind that the geopolitical and demographic spectrum of the former 
Yugoslavia is not unique in the community of nations. Our Secretary-General, 
Mr. Boutros Boutros-Ghali, pointed out that sad reality when he rightly wrote: 
"This is, then, a conflict with an international dimension. The 
future shape and security of one or more Member States indeed their 
very existence has come under threat." (A/47/1, para. 141) 
On the Korean Peninsula, as in Cyprus, intervention and interference in 
the internal affairs of States, including foreign occupation and domination, 
continue to play the same role as they did in the days of the cold war. The 
legitimate desire of the Korean people, both North and South, to see their 
country reunited, and the legitimate aspiration of Cypriots to attain their 
national identity, free from ethnic disputes and narrow-minded nationalism, 
are receding farther and farther from the process of peaceful solution and are 
disappearing in the sea of hegemonic interests. We believe that the best 
contribution that the international community, the United Nations and peoples 

who love peace and justice can make to the peaceful and lasting solution of 
these and other conflicts is, above and beyond all interests, to ensure 
respect for the self-determination of the peoples affected. 
In Equatorial Guinea we welcome and applaud the efforts to restore peace 
and justice to all the affected areas and the multifaceted humanitarian 
assistance provided by the international community in the collective framework 
of the United Nations system in general and in particular the European 
Economic Community, the Organization of African Unity, the Non-Aligned 
Movement, the Economic Community of West African States, the United States of 
America, Japan and other States and governmental and non-governmental 
charitable bodies. 
The increasingly acute economic and financial crisis afflicting all 
countries, and the developing ones in particular, with special emphasis on the 
least developed countries, still rests on the well-known pillars built by the 
current economic order, which has been so often denounced in almost all 
international forums. With the passing of time, the external debt becomes 
ever more unpayable, in spite of the constant efforts and sacrifices the 
debtors make to increase the output of raw materials and export commodities 
while accepting the discipline imposed by structural adjustment programmes. 
In the international markets, to which access is difficult because of the 
protectionist policies of the fortunate countries of the North, the prices of 
raw materials remain low, while the prices of manufactured goods remain high, 
much to the despair of the less fortunate countries of the South. 
We are sure that everything needed to solve these and other problems in 
the context of international cooperation for development is within our grasp: 

a reduction in military budgets and progress in disarmament and the curbing of 
the arms race, which, together with democracy, free markets and respect for 
fundamental freedoms, would carry us swiftly to the goal that we all share: 
well-being. 
We take the opportunity given us by this world forum to express in this 
context our profound and sincere gratitude to the World Bank, the 
International Monetary Fund, the United Nations Development Programme and 
other international financial organizations and individual countries for their 
ongoing contribution to the task of rehabilitating and rebuilding the economic 
and financial structure of the Republic of Equatorial Guinea. From this 
rostrum we invite them all to continue along that path and to support 
Equatorial Guinea on the occasion of the Third Round Table, to be held soon in 
Geneva, Switzerland. 
Equatorial Guinea cannot presume to be immune to and free of the ills, 
often a legacy of the past, that afflict national communities and the world 
community in the vital social domain and in the equally vital area of human 
rights. 
The economic and financial restrictions caused by the unbalanced 
international economic order prevent our having enough schools and training 
centres and make us unable to guarantee the provision of health services 
meeting the needs of all our inhabitants. Nevertheless, the effort of our 
Government, within the limitations of its modest means, combined with the 
assistance received from friendly countries and international organizations, 
is becoming increasingly evident in improvements in those sectors. 

We in Equatorial Guinea believe that as long as a people lacks a basic 
infrastructure to resolve problems of education, medical and pharmaceutical 
care, a clean environment, drinking water, housing and so on there should be 
serious, profound reflection on the concept of human rights. 
In the face of all the factors affecting the human being, including the 
challenges of his natural enemies, our Government has started out on the road 
to the fullest enjoyment of fundamental freedoms and the guarantee of respect 
for human rights. In this context, we express our deepest appreciation to the 
following for their support of the work being carried out by our national 
constitutional bodies and special commissions, such as the National Commission 
on Human Rights, the National Commission of Support for the Children of 
Equatorial Guinea and the National Commission for the Protection of the 
Environment, to name but a few: the United Nations Educational, Scientific 
and Cultural Organization, the Food and Agriculture Organization of the United 
Nations, the World Health Organization, the United Nations Children's Fund, 
the World Food Programme, the United Nations Population Fund and all those 
others that directly or indirectly provide effective and disinterested 
assistance to our country. 
On mentioning, however briefly, the question of human rights, I cannot 
fail to refer to the erroneous image of our country held by the Commission on 
Human Rights and certain journalistic circles. We believe and maintain that 
the Commission is an organ at the service of the United Nations and therefore 
of the Member States. Its components, including experts and rapporteurs, 
cannot become prosecutors acting against sovereign States Members of the 

United Nations, nor can they assume the role that a country's legal system and 
international law grant to State authorities. 
We have seen, to our regret, that in exchange for the firm political will 
and readiness of our Government to promote respect for human rights in 
Equatorial Guinea by providing, inter alia, all sorts of logistical 
assistance local transportation, public and private contacts, access to 
public and private locations and places that were off limits for security 
reasons, and so on - the report of the Rapporteur assigned to Equatorial 
Guinea only denigrates the image of our country and its Government, incites 
violence and undermines the peace and order that prevail in our country. 

While flatly rejecting the report presented to the Commission on Human 
Rights at its session in Geneva in March 1992 for its lack of realism and 
objectivity, the Government of Equatorial Guinea pledges to the international 
community that it will, within its means, continue its programme in defence of 
human rights and fundamental freedoms, launched on 3 August 1979, in a climate 
of peace, justice, harmony and understanding, and that it will not allow 
itself to be swayed by attempts at intimidation and/or provocation. 
Equatorial Guinea wishes to express its satisfaction at the bilateral and 
multilateral efforts made by the international community to promote global, 
regional and subregional disarmament and non-proliferation of weapons. In 
this regard, we welcome the decision taken by the General Assembly, at the 
initiative of the Economic Community of Central African States, to support the 
formulation of confidence-building, disarmament and development measures, as 
well as the establishment of a Standing Consultative Committee to deal with 
questions of security in Central Africa. We hope that its programme and 
timetable of activities, drawn up during the organizational meeting held in 
Yaounde in July 1992, will be given the complete support of the Assembly at 
this session. 
We could not conclude this statement without availing ourselves of the 
opportunity to inform the Assembly of the current state of the democratization 
process being carried out in our country. 
We overwhelmingly approved our new Fundamental Law at the end of last 
year. It is based, inter alia. 
"on the principles of social justice, reaffirmed solemnly in instruments 
on the rights and freedoms of the human being, as defined and enshrined 
in the Universal Declaration of Human Rights". 

At the same time, it recognizes political pluralism in Equatorial Guinea. A 
set of laws regulating these rights and freedoms was promulgated early this 
year, and a transition Government was established with the sole and exclusive 
task of preparing the people and adapting the Republic's institutions to 
current realities, characterized by the multiparty democracy that has been in 
effect over the 12-month period that will end on December 1992. 
At present, five political parties the Partido Democratico de Guinea 
Ecuatorial, the Union Popular, the Convencion Liberal Democratica, the Partido 
Social Democrata and the Union para la Democracia Social - have been 
registered and given official status under the provisions of the Law on 
Political Parties of 6 January 1992. These parties are already conducting 
their political activities throughout the country in a climate of dialogue, 
order, peace and tranquillity. 
In the same direction, and with the two-fold objective of involving all 
the country's forces in the construction of a new era of democratic 
coexistence, on the one hand, and of alleviating the sad and heavy burden that 
the phenomenon of exile and displaced persons places on the international 
community, on the other, the President of the Republic, 
His Excellency Mr. Obiang Nguema Mbasogo, approved and promulgated for the 
second time since 1979 the Law on Amnesty, under which 
"All acts of commission or omission of a political nature committed 
by Equatorial Guineans and characterized as political offences and crimes 
in the Criminal Code or in special criminal laws passed prior to 
2 December 1991 shall be forgiven and forgotten." 

Therefore 
"All citizens of Equatorial Guinea granted this amnesty who are 
outside the country will be able freely to enter the national territory 
and reside therein. They shall be entitled to all rights and freedoms 
under the conditions set forth in the Fundamental Law and other legal 
provisions of the Republic of Equatorial Guinea." 
In this context, we hope that, on the same humanitarian grounds that 
inspired the Governments of the host countries and the international 
governmental and non-governmental organizations, they will continue to give 
all assistance necessary to facilitate the voluntary return of our brothers 
and sisters, just as our Government has already taken, and will continue to 
take, steps to do so and to ensure their integration into the society of 
Equatorial Guinea. 
In the coming months, the People's House of Representatives - the 
parliament of Equatorial Guinea - will be taking a decision on the draft 
Electoral Law, which is to be formulated with the help and participation of 
all duly constituted political parties. This will conclude the planned 
medium-term actions and will lead to the final stage in the process of 
democratization through the organization and holding of municipal, legislative 
and presidential elections in the Republic of Equatorial Guinea. 
May I conclude my statement by emphasizing the relevance and timeliness 
of the report of the Secretary-General, Mr. Boutros Boutros-Ghali, entitled 
"An Agenda for Peace". We believe that the content of this important document 
is a challenge to our generation and to the United Nations, since, if by 

national and international "preventive diplomacy" we succeed in attaining the 
following objective: 
"To seek to identify at the earliest possible stage situations that 
could produce conflict, and to try through diplomacy to remove the 
sources of danger before violence results" (A/47/277, para. 15). 
we shall have marked the real beginning of the new era, and future generations 
will indeed be grateful. 
